Citation Nr: 0934455	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral 
radiculopathy, claimed as a disorder of the knees, legs and 
hips, secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The Veteran had active military duty from August 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  Jurisdiction over this case 
was subsequently transferred to the Montgomery, Alabama RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
demonstrate any in-service disease or injury involving the 
knees, legs and hips.

2.  A preponderance of the evidence shows that the Veteran's 
bilateral radiculopathy (claimed as disorder of the knees, 
legs and hips) was not caused or aggravated by his service-
connected lumbosacral strain disability.


CONCLUSION OF LAW

Bilateral radiculopathy, claimed as bilateral knees, legs and 
hips disorders, is not proximately due to or the result of 
the service-connected lumbosacral strain disability; nor was 
it incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of correspondence from the RO to 
the Veteran dated in August 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board observes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United Stated Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In regard to the Veteran's 
claim, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and no rating 
or effective date will be assigned with respect to the 
disorder.

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service records and private medical 
records.  The Veteran has also been afforded VA examinations.  
Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.  

II.  Discussion and Legal Analysis

The Veteran does not claim and the record does not show that 
bilateral radiculopathy, claimed as bilateral knees, legs and 
hips, had its onset in service or is otherwise related to 
active duty.  The earliest documentation which mentions the 
Veteran's lower extremities in a medical context is a private 
medical evaluation by the Veteran's private physician, Dr. 
C.L.R., dated August 1993 wherein he notes "...[the Veteran] 
has had some persistent back pain but only recently has had 
pain associated with discomfort going down both legs."  This 
statement was made in 1993 more than forty-five years after 
the Veteran's discharge from military service.  Based on the 
foregoing, there is no basis for granting service connection 
on a direct basis.  38 U.S.C.A. §§ 1110, (West 2002); 38 
C.F.R. § 3.303, (2008).  

The Veteran does however contend that service connection is 
warranted for bilateral radiculopathy, claimed as bilateral 
knees, legs and hips disorder, that is proximately due to his 
service-connected lumbosacral strain disability.  

Under 38 U.S.C.A. § 3.310(a) service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected 
disease or injury.  Id.  To establish service connection on a 
secondary basis it requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

A review of the evidence of records reveals that the Veteran 
had a VA examination in October 2005 regarding his service-
connected lumbosacral strain disability and his claimed 
bilateral knee, legs and hips disorders.  The following 
diagnoses were rendered: 1) moderate degenerative disk and 
spondylosis of the thoracolumbar spine, degenerative facet 
joint and bilateral sacroiliitis; 2) limited range of motion 
of the hips secondary to mild soft tissue swelling and 
moderate pain; 3) bilateral mild to moderate osteoarthritis 
of the right knee joint; 4) minimum degenerative changes of 
the left knee joint with limitation of motion due to severe 
pain; and, 5) multiple severe bruising and edema of the lower 
extremities secondary to a recent fall.  The examiner 
provided the following opinion.  

"According to the C-file a[n] Orthopedic note dated 11-23-
55, during WW II the veteran fell and caused a back strain.  
The lumbar x-ray's were negative at that time and the knee, 
arms, hips and ankles were normal at that time as well.  
According to the literature degenerative joint disease is 
mostly like associated with joint stress and common in 
individuals over 40 years.  The veteran's chronic lumbar 
strain would put joint stress on his lumbar spine and with 
age result in degenerative joint disease, even though without 
a lumbar strain age alone will result in degenerative joint 
disease.  Therefore it is my medical opinion this veteran's 
chronic lumbar strain in 1944 is at least likely as not the 
cause of his knee, legs, or hip problems but his degenerative 
joint disease of his knee is most likely related to aging and 
no pathology was founded by radiological evidence of the legs 
or hips."  The Board notes that while this opinion appears 
at first glance to provide some support for the claim, it 
contains inconsistencies rendering it of no use in weighing 
the claim.  In this regard, the report seems to say that the 
knee problems are secondary to the service-connected 
disability, yet the report also says the knee problems are 
due to aging.  The report also stated that problems with the 
legs and hips were secondary to the service-connected lumbar 
strain, yet the report also noted that there was no 
radiological evidence of disorder of the legs or hips.  
Therefore, no conclusion may be made based on the report.  

In support of his claim, the Veteran submitted a December 
2005 medical opinion by his private physician, Dr. C.L.R., 
which noted, in pertinent part, that the Veteran has 
"peripheral neuropathy that is a result of the back 
problems."  He noted further that "The peripheral 
neuropathy does cause him to have problems with balance and 
ambulation along with a chronic discomfort in his legs.  We 
would relate all of these problems to his previous back 
problems.  He has no other metabolic cause for his neuropathy 
and his neuropathy is due to his back problems.  Other 
letters from the same doctor contain similar conclusions.  

In March 2007 the Veteran underwent a VA examination for 
peripheral nerves.  The examiner concluded with a diagnosis 
of bilateral L5-S1 radiculopathy of moderate severity, the 
right more affected than the left.  The examiner commented 
that the findings indicate that the diagnosis is due to 
degenerative disc disease and spondylosis in the lumbar spine 
at L5-S1.  Significantly, he further commented that 
lumbosacral strain per se is not expected to cause 
radiculopathy.  To the question of whether lumbosacral strain 
caused disc disease which in turn caused radiculopathy; his 
response was "Degenerative disc disease and degenerative 
spondylosis would not be an uncommon finding in an 86 year 
old person, with or without previous injury.  Since the 1955 
X-rays did not show any abnormality in the lumbar spine and 
since [the] 1955 examination (11 year[s] after alleged 
injury) did not show any neurological abnormalities[,] it is 
less likely as not that his lumbosacral strain caused lumbar 
radiculopathy.  

In considering the evidence of record, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for bilateral radiculopathy, claimed as 
bilateral disability of the knees, legs and hips, secondary 
to service-connected lumbosacral strain disability.  Although 
the Veteran's private physician has asserted that there is a 
relationship between the Veteran's currently claimed 
bilateral radiculopathy disorder and his service-connected 
lumbosacral strain disability, the Board has assigned little 
probative weight to his opinion.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veteran's private physician stated that the 
Veteran has peripheral neuropathy that is a result of his 
back problems and that he has no other metabolic cause for 
his neuropathy and his neuropathy is due to his back 
problems.  This opinion by Dr. C.L.R. is contradicted by his 
own medical notes pursuant to previous examinations of the 
Veteran.  For example, in a March 1998 medical evaluation 
report, Dr. C.L.R. in pertinent part, provided the following 
impression:  "...He has had peripheral neuropathy so we 
checked his B12 and folate level but I think his neuropathic 
symptoms are just probably related to diabetes."  Further in 
a November  1993 medical report, Dr. C.L.R. stated "[The 
Veteran} has had new onset of pain.  There may be a degree of 
radiculopathy of this pain.  Most of the pain, however, is 
around the knee posterior to the knee and up and down the 
leg.  It doesn't really follow a clear dermatomal 
distribution."  In a November 2001 medical note Dr. C.L.R. 
noted the Veteran's history and indicated that he has had no 
significant prostate symptoms or back problems.  In April 
2002 the Veteran was seen by Dr. C.L.R. for further 
evaluation of diabetes.  It was noted that the Veteran also 
had a new onset of unusual bruising of the left lower 
extremity and degenerative arthritis of both knees.  Dr. 
C.L.R. noted further that the Veteran "has had a history of 
DVT [deep vein thrombosis] in the left leg and probably has 
chronic venous insufficiency in the lower extremities and 
this, associated with standing on his feet more than he 
normally would..."  In an August 2002 medical report, Dr. 
C.L.R. indicated that the Veteran had some chronic venous 
insufficiency of the left leg and that he had has recurrent 
DVT.  Based on this evidence that conflict with statements he 
made in his December 2005 letter, the Board must conclude 
that Dr. C.L.R's opinion is not persuasive.

VA examiners in March 2007 essentially concluded that the 
claimed bilateral radiculopathy, is not proximately due to 
the service-connected lumbosacral strain disability.  In 
evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VA examiner's opinion, secured by the Board and 
weighing against the Veteran's claim, is highly probative 
evidence in the matter at hand.  Given the recognized 
expertise of the opinion providers, references to evidence 
which reflect familiarity with the entire record, and the 
explanation of the rationale, the Board find this opinion 
highly probative and more persuasive than the opinion of the 
Veteran's private physician.  

The Board does not doubt the sincerity of the Veteran's 
opinion regarding this issue, however, the Veteran, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral radiculopathy, claimed 
as bilateral knees, legs and hips, secondary to service-
connected lumbosacral strain disability and the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for bilateral radiculopathy, claimed as 
bilateral knees, legs and hips, secondary to service-
connected lumbosacral strain is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


